Citation Nr: 9916175	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  95-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 50 
percent disabling. 

2.  Entitlement to temporary total hospitalization benefits, 
under 38 C.F.R. § 4.29, based on residence at COPIN House 
from July 17, 1985 to October 4, 1985, from March 3, 1987 to 
April 5, 1987, from October 31, 1988 to December 29, 1988, 
and from December 30, 1988 to January 29, 1989.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1970.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a January 1994 RO decision which denied an 
increase in a 50 percent rating for service-connected PTSD, 
and partly from a March 1995 RO decision which denied a 
temporary total hospitalization rating (38 C.F.R. § 4.29) 
based on the veteran's residence at COPIN House from July 17, 
1985 to October 4, 1985, March 3, 1987 to April 5, 1987, 
October 31, 1988 to December 29, 1988, and December 30, 1988 
to January 29, 1989.  The veteran requested a Board hearing, 
but later withdrew such request by a statement received in 
August 1996.  A personal hearing was held before an RO 
hearing officer in October 1996.

In an April 1998 decision, the RO denied a total disability 
compensation rating based on individual unemployability (TDIU 
rating).  However, such issue has not been appealed and is 
not before the Board at this time.


FINDINGS OF FACT

1.  The veteran's PTSD produces severe social and industrial 
impairment.

2.  In June 1994, the veteran filed a claim for temporary 
total hospitalization ratings based on his residence at a 
private facility, COPIN House, from July 17, 1985 to October 
4, 1985, March 3, 1987 to April 5, 1987, October 31, 1988 to 
December 29, 1988, and December 30, 1988 to January 29, 1989.  
He asserted such involved hospital care for his PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Code 9411 (1996).

2.  Temporary total hospitalization ratings are precluded for 
the veteran's residence at COPIN house during various periods 
from 1985 to 1989, because his claim for this benefit was 
received more than a year after the periods in question.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§  3.400, 3.401, 
4.29 (1998).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from December 1967 to 
August 1970, including service in Vietnam.

In a September 1986 decision, the RO established service 
connection for PTSD with a 10 percent rating.

At an August 1988 VA psychiatric examination, the veteran 
said he had not worked since the late 1970s, when he lost his 
last job, at a steel plant, due to PTSD symptoms.  The 
diagnosis was chronic delayed PTSD.

In an October 1988 VA report of a COPIN House referral form, 
a treatment coordinator stated that the veteran had chronic 
delayed PTSD, and his medical problems included PTSD symptoms 
and depression.  The coordinator stated that the veteran was 
not employable due to depression and anxiety.

The veteran was hospitalized at a VA hospital in September 
1988, July 1989 to August 1989, and May 1990 to June 1990 and 
was treated for PTSD and episodic alcohol abuse and a history 
of substance abuse.  A March 1991 treatment plan indicates 
diagnoses of chronic delayed PTSD, dysthymia, episodic 
alcohol abuse, and a personality disorder, not otherwise 
specified.  The psychologist indicated that the veteran's 
current global assessment of functioning (GAF) was 45.

At a March 1991 Board hearing at the RO, the veteran 
testified that he only had two friends, only saw his family 
on holidays and once in a while, had never been married and 
had no girlfriend.  He said he last worked in 1979 at a steel 
plant, a job which he held for 4 years.  He initially 
testified that he lost that job when the plant was closed, 
then said he was fired for using drugs and alcohol, and the 
plant closed after he was fired.  He said before that he 
worked in a floor plant and was laid off after approximately 
three months after he was hurt in a car accident and was 
unable to perform his duties.  He said there were no jobs 
available since heavy industry had left his geographic area.  
He stated that he applied for a job at the post office but 
was not hired since he was taking medication, and that he had 
only been able to find odd jobs.  He said he attended 
electronics school but was unable to understand the classes.

In a June 1991 decision, the Board granted an increased 50 
percent rating for service-connected PTSD.  An October 1991 
RO decision effectuated this grant.  Such rating has remained 
in effect to the present.

At a November 1993 VA psychiatric examination, the veteran 
complained of medical problems, and said he had a history of 
alcohol dependence.  He said he had not drunk alcohol for the 
past two years, and reported ongoing psychiatric treatment.  
He reported that he had not worked for many years, was 
recently forced to move from the apartment where he lived for 
5 years, and was now living with his sister and usually spent 
his time in the apartment, taking care of his own things and 
watching television.  He said he occasionally socialized with 
some friends, but otherwise did not do much and feared that 
he needed to get along with his life.  He reported increased 
life stressors including housing problems and an inability to 
obtain insurance.  He said he was not sleeping well, had more 
nightmares, became irritable, and could not get along 
socially with many people.  He felt nothing was working out 
for him, and complained of flashbacks, startle reactions, and 
increased depressive symptoms.  He worried a lot and said he 
was unable to get a job as no one would hire him as a result 
of his psychiatric and physical problems.  He said he 
attempted to attend school but was unable to concentrate.  He 
denied clear-cut psychotic symptoms or lethality issues.  On 
examination, he was well-groomed, well-dressed, cooperative, 
pleasant, somewhat withdrawn and nervous.  His affect was 
appropriate to his mood, he was coherent and there were no 
delusions or hallucinations.  He was oriented to time, place 
and person.  He was somewhat preoccupied with his real life 
problems and did not know how to solve them, and felt very 
inadequate as a result.  He denied suicidal or homicidal 
ideation, and had fair insight and judgment.  The Axis I 
diagnoses were PTSD, and alcohol dependency in remission.

VA medical records dated from 1994 to 1995 reflect treatment 
for PTSD and an ankle condition.  A discharge summary shows 
that the veteran was hospitalized for PTSD from April 1994 to 
May 1994.  On admission, the veteran reported that he had 
experienced insomnia, intense nightmares related to Vietnam, 
and flashbacks.  He reported feeling extremely alienated and 
said he had trouble reintegrating with the community and his 
family since his return home.  He said he attempted to numb 
himself with drugs and alcohol over the years, suffered from 
survivor guilt and depression associated with such.  He 
reported angry outbursts, many conflicts with authority, and 
fairly distant superficial relationships.  He was never 
married.  He reported suicidal attempts in 1978 and in the 
early 1980s, and suicidal ideation in April 1994.  He said he 
was last employed in 1979, and had abused alcohol and drugs 
heavily over the years.  He said he had not drunk alcohol for 
the previous month (which the examiner stated was 
questionable), and said he used heroin for one week in 
February 1994 after 20 years of abstinence.  

During the admission the examiner noted that he appeared 
sincerely troubled by his Vietnam experiences and on numerous 
occasions the nursing staff noted that he was having 
nightmares.  At times he was apprehensive about discussing 
his trauma and was concerned he might become overwhelmed.  
The examiner noted that he had a full range of PTSD symptoms, 
but there was no evidence of psychosis or mania.  On 
discharge, the veteran denied suicidal or homicidal ideation.  
The Axis I discharge diagnoses were chronic PTSD, alcohol 
dependence, and mixed substance abuse, in remission.  The 
examiner noted that his psychosocial and environmental 
problems were extreme, and said his current GAF was 40.  He 
was referred to the VA mental health clinic.  An April 1994 
treatment plan update shows that the veteran was no longer 
suicidal.  

In June 1994 the veteran filed a claim for temporary total 
hospitalization ratings (38 C.F.R. § 4.29) based on his 
residence at COPIN House from July 17, 1985 to October 4, 
1985, March 3, 1987 to April 5, 1987, October 31, 1988 to 
December 29, 1988, and December 30, 1988 to January 29, 1989.  
He submitted related documents showing, in part, that he had 
PTSD and was referred to COPIN House, under VA contract, for 
residential care.

An October 1994 progress note shows that the veteran was 
treated for PTSD and continued to be very depressed.  The 
doctor indicated that his medication was being changed.  In 
an April 1995 clinical record, the treating psychologist 
indicated that the veteran had a long history of PTSD, 
alcohol dependence and non-compliance with treatment, and 
discharged the veteran from treatment as the veteran had last 
been seen in 1992.  The veteran's care was transferred to 
another doctor for medication and support.

At an October 1996 RO hearing, the veteran testified that he 
had nightmares almost every night about events he experienced 
in Vietnam.  He said he thought about Vietnam on a daily 
basis, and he did not have any social activities.  He said 
his PTSD rendered him unemployable, and he had not worked 
since 1989.  The veteran related he did not have enough work 
credits to receive Social Security Administration (SSA) 
disability benefits.  He said he previously was awarded 
Supplemental Security Income (SSI) benefits by the SSA, but 
such were terminated when he began receiving VA compensation.  
He reported that he had flashbacks, most recently ten days 
previously, as well as panic attacks and anxiety attacks.  He 
said he took medication for his PTSD, and that such 
medication was being changed by his doctor.  He also reported 
taking medication for back and ankle conditions.  He stated 
that he did not like to be around people, did not leave the 
house, and currently lived with his sister.  He said he 
helped with chores, but did not like to attend family 
gatherings.  He said he went to his room when people visited 
his sister.  He said he spent 80 percent of his time in his 
room.  He said he had a couple of friends with whom he 
watched sports games.  He said he slept three or four hours 
per night, he had difficulty concentrating.  He said he saw a 
psychiatrist every three months, and a psychologist every 
month, but did not attend group therapy as he did not like to 
be in a group.  He said he had no alcohol or drug problem for 
the past ten years.  The veteran's representative said the 
veteran was hyperalert and jumpy, and was afraid of losing 
control of his temper and having other strong feelings, and 
also suffered from PTSD symptoms including anger, rage, 
depression, isolation, and fear.  The representative said the 
veteran was permanently and totally disabled due to his PTSD, 
and said Dr. Olympia said he was unemployable.

In a statement received in October 1996, a fellow 
servicemember, M. Cieslik, related that he served in Vietnam 
with the veteran and experienced a traumatic incident with 
him during that time.  He said he remained in contact with 
the veteran, who told him he had recurrent nightmares, 
flashbacks, and intrusive thoughts of that incident, as well 
as compulsive washing behavior.

In a statement received in October 1996, the veteran's 
friend, C. W. Forbach, stated that he had known the veteran 
for 20 years, and that the veteran reported being in pain 
most of the time and had sleep impairment.  He said the 
veteran's mood ranged from irritability to depression.

VA medical records dated from 1995 to 1997 primarily reflect 
treatment for ankle and testicle conditions.  An October 1996 
psychologist's progress note shows that the veteran was 
treated for PTSD and alcohol abuse (in remission).  The 
doctor noted that the veteran was alert, oriented, in good 
contact with a mixed mood of frustration, anger, depression, 
and anxiety.  He reported that he recently moved out of his 
sister's apartment and was now living in his own place.  He 
said he felt better away from people.  The doctor said that 
the stress had increased his intrusive thoughts, images, 
nightmares, and his feelings of helplessness and hopelessness 
were further intensified by pain in his ankle.  The doctor 
said his suicidal and homicidal lethality were judged mild, 
and his social and industrial impairment were severe.  He 
failed to report for an appointment scheduled with that 
psychologist in December 1996, and the doctor noted that no 
further appointments were to be scheduled, and the veteran 
was to continue treatment with his prescribing physician. 

By a letter dated in November 1996, a private physician, V. 
S. Cotroneo, M.D., stated that he treated the veteran since 
1968, and currently treated him 4 to 6 times per year.  He 
said the veteran received psychiatric counseling and 
medication at the VA.  He stated that over the past several 
years, the veteran's anxieties had increased in severity, 
with longer episodes.  He said the veteran was quite 
depressed at times, unable to engage in everyday living 
duties, and had poor concentration at times.  He stated that 
the veteran had not held a job in several years.  He opined 
that the veteran's condition had worsened in the last number 
of years and said his condition should be re-evaluated.

At a December 1996 VA psychiatric examination, the veteran 
reported a history of an ankle fracture, chronic back 
problems, and skin and teeth problems.  He could not walk 
without a cane, and had not worked since 1978 or 1979.  He 
said he spent his time watching television, reading, and 
occasionally socializing with friends.  He said he currently 
lived with a friend.  He said he had never been the same 
since his Vietnam service, and said he began drinking a great 
deal, getting into fights, and became nervous, jumpy, and had 
sleep impairment.  He said he was not currently using drugs 
and was drinking less, and no longer got into fights.  He 
said if he became angry he punched a punching bag instead of 
a wall.  He said he stayed by himself and had only a few 
friends as he did not like being among people.  He reported 
nightmares and occasional flashbacks, most recently one week 
ago.  He said he thought about Vietnam all the time and had 
no ambitions.  He denied delusions or hallucinations.  He 
said he was not currently taking medication, but was about to 
start a new medication to reduce his nightmares.  

On examination, he was appropriately dressed and groomed, 
cooperative, and somewhat depressed and anxious-looking.  His 
affect was appropriate with his thought content, and there 
were no hallucinations or delusions.  He was coherent and 
goal directed, oriented to time, place, and person, and had a 
much more pessimistic and helpless attitude toward life.  He 
had good insight and judgment.  The Axis I diagnosis was 
PTSD, and the examiner noted other medical problems including 
skin, teeth, ankle, and back problems.  The examiner noted 
that the veteran's claims file was reviewed.

A December 1996 VA progress note shows that the veteran was 
treated for PTSD.  On examination, the veteran was depressed, 
agitated, and restless, and reported difficulty sleeping, 
flashbacks, and nightmares.  He said he had increased 
symptoms during the holiday season.  He stated that he never 
left the house except to get medication, and he felt boxed 
in.  Subsequent VA outpatient treatment records are negative 
for treatment of PTSD, and reflect treatment for unrelated 
physical conditions.  

In a May 1997 claim for TDIU benefits, the veteran reported 
he last worked full-time in 1979.

A July 1997 treatment note shows that the veteran was treated 
for an ankle condition; the examiner noted that the veteran 
was currently taking medication for depression.  An October 
1997 treatment record, related to an ankle condition, notes 
that the veteran was working as a carpet installer but had 
significant discomfort.  A November 1997 treatment record, 
concerning the ankle, notes that the veteran was employable 
but that light duty was recommended.

In a January 1999 written presentation, the veteran's 
representative asserted that the veteran's PTSD was more 
disabling than currently evaluated, and that he was 
unemployable as a result of PTSD.  It was also argued that 
temporary total hospitalization benefits were warranted for 
the veteran's prior stays at COPIN House from 1985 to 1989.

II.  Analysis

A.	Increased Rating for PTSD

The veteran's claim for an increased rating for his service-
connected PTSD is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411 (effective prior to November 7, 1996).  The 
old criteria provide that a 50 percent rating is assigned 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to established and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that the 
criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 
100 percent rating were each independent bases for granting a 
100 percent rating).

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411.  
The new rating criteria provide that a 50 percent rating is 
to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is to be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, he is entitled to the version of 
the law most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the amended or current rating 
criteria may apply, whichever are most favorable to the 
veteran.

The 1993-1997 medical treatment and examination reports show 
the veteran has been hospitalized once for PTSD, from April 
to May 1994, at which time his GAF was 40, he had a full 
range of PTSD symptoms, and there was no evidence of 
psychosis or mania.  During the admission he reported having 
suicidal ideation in April 1994, but on discharge, he denied 
suicidal or homicidal ideation.  Subsequent treatment records 
are negative for suicidal or homicidal ideation.  He has 
received episodic outpatient treatment, including medication, 
for PTSD, with failures to report for scheduled appointments.  
The veteran at times has reported he has been unemployed 
since 1979, although at his RO hearing he said he last worked 
in 1989, and a treatment record from late 1997 mentions he 
was working as a carpet installer.  The veteran's history 
reveals significant problems with non-service-connected 
alcohol abuse; this has caused some social and industrial 
problems for him.  This well-documented history of non-
service-connected alcohol abuse cannot be considered in 
determining whether an increased compensation rating for 
service-connected PTSD is warranted.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.301, 4.14; VAOPGCPREC 2-97, 2-98.

The veteran's written statements and statements made during 
VA examinations and hospitalizations describe psychiatric 
symptoms which interfere with his work functioning.  He also 
reports impairment of family and other social relationships, 
yet he has lived with his sister and subsequently lived with 
a friend, and has reported that he has friends.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only as it affects earning capacity.  38 
C.F.R. § 4.129 (effective prior to November 7, 1996); 38 
C.F.R. § 4.126 (effective November 7, 1996).  An October 1996 
psychologist's progress note shows that the doctor assessed 
the veteran's social and industrial impairment as severe, but 
an examiner's classification of the level of impairment is 
not controlling for rating purposes.  38 C.F.R. § 4.130 
(effective prior to November 7, 1996); 38 C.F.R. § 4.126 
(effective November 7, 1996).

In a November 1996 letter, a private physician, Dr. Cotroneo, 
opined that the veteran's anxieties had increased over the 
past several years, that he was quite depressed at times, and 
that his condition had worsened.  No clinical records were 
associated with this letter, and it is not clear that Dr. 
Cotroneo has treated the veteran for a psychiatric disorder.  
At a December 1996 VA examination, the examiner noted that 
the veteran had a number of non-service-connected physical 
problems, and said the veteran was appropriately dressed and 
groomed, cooperative, and somewhat depressed and anxious-
looking.  His affect was appropriate with his thought 
content, and there were no hallucinations or delusions.  He 
was coherent and goal directed, oriented to time, place, and 
person, and had a much more pessimistic and helpless attitude 
toward life.  He had good insight and judgment. A December 
1996 VA progress note shows that the veteran was depressed, 
agitated, and restless.  In July 1997, the veteran was noted 
to be taking medication for depression.  Medical records 
later in 1997 refer to physical ailments and note that the 
veteran was working.

Considering the new rating criteria of Code 9411, the 
evidence shows no more than occupational and social 
impairment with reduced reliability and efficiency and 
productivity due to such symptoms as flattened affect, panic 
attacks, impairment of short-and long-term memory, impaired 
judgment, disturbances of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, and such is to be rated 50 percent.  The 
extent of symptoms and the associated occupational and social 
impairment, as described in the code for a 70 percent rating, 
are not demonstrated.  Under the new rating criteria of Code 
9411, the PTSD disability picture more nearly approximates 
the criteria for a 50 percent rating, than a 70 percent 
rating, and thus the lower rating of 50 percent is warranted.  
38 C.F.R. § 4.7.

However, considering all the evidence and the old rating 
criteria of Code 9411, the Board finds that a severe (70 
percent) degree of social and industrial impairment from PTSD 
symptoms is shown.  Although non-service-connected disorders 
are a significant factor in his industrial impairment, there 
is severe impairment in his ability to obtain or retain 
employment as a result of his service-connected PTSD, and a 
70 percent rating is warranted.  The requirements for an even 
higher, 100 percent, rating under the old criteria are not 
met, as it is not shown that the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, that he has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or that he is demonstrably unable to obtain 
or retain employment solely as a result of his service-
connected PTSD.

With consideration of the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107(b)), the Board finds there are sufficient 
symptoms and that such result in severe social and industrial 
impairment, supporting a 70 percent rating under the old 
criteria of Code 9411; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.	Temporary Total Hospitalization Ratings for COPIN House 
Residence

The veteran claims entitlement to temporary total 
hospitalization benefits under 38 C.F.R. § 4.29 based on his 
residence at a private facility, COPIN House, from July 17, 
1985 to October 4, 1985, March 3, 1987 to April 5, 1987, 
October 31, 1988 to December 29, 1988, and December 30, 1988 
to January 29, 1989.  Regulation, 38 C.F.R. § 4.29, provides 
that a temporary total compensation rating may be granted 
when a service-connected disability requires hospital 
treatment in a VA or approved hospital for a period in excess 
of 21 days.  The veteran essentially argues that COPIN House 
is equivalent to an approved hospital, that he received 
treatment for his service-connected PTSD during his residence 
there, and thus he qualifies for the benefit.  The RO, in 
denying the benefit, has noted a VA advisory opinion (which 
is not of record) that COPIN House residence does not equate 
to hospitalization, and thus there can be no entitlement to 
the benefit.  However, there is no need to address this 
question in the instant case, as it is clear that the 
veteran's claim for temporary total hospitalization ratings, 
which was received by the RO in June 1994, was filed too late 
to permit the benefit, even if COPIN House were considered a 
hospital.

The outcome of this case turns on rules concerning effective 
dates for benefits.  A temporary total hospitalization rating 
is a type of increased rating, and effective date rules for 
increased benefits apply.  38 C.F.R. § 4.29(d).  Both 
38 C.F.R. § 4.29(a) and § 3.401(h) note that, when a service-
connected disability is treated for over 21 days, benefits 
are to begin as of the first day of hospital admission.  
However, as temporary total hospitalization benefits 
represent a form of increased compensation, law and 
regulation require, in essence, that the claim for benefits 
must be filed within the year after the treatment in 
question.  More specifically, legal authority provides that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).

As noted, the veteran filed his claim for this benefit in 
1994, and the file shows no earlier informal claim under 
38 C.F.R. § 3.155.  COPIN House is a private facility, and 
the dates of admissions there cannot be considered as dates 
of informal claims for increased compensation under 38 C.F.R. 
§ 3.157.  Inasmuch as the veteran filed his claim in 1994, 
and the alleged "hospital" treatment at COPIN House took 
place from 1985 to 1989, it is clear that his claim was filed 
well over the 1-year time limit for claiming increased 
compensation in the form of temporary total hospitalization 
benefits under 38 C.F.R. § 4.29.  As the claim was filed 
late, there can be no entitlement to the benefit, and the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

An increased 70 percent rating for PTSD is granted.

Entitlement to temporary total hospitalization benefits, 
under 38 C.F.R. § 4.29, based on residence at COPIN House 
from July 17, 1985 to October 4, 1985, from March 3, 1987 to 
April 5, 1987, from October 31, 1988 to December 29, 1988, 
and from December 30, 1988 to January 29, 1989, is denied.





		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

